

 
[logo]
 
Exhibit 10.38
Note Modification Agreement



This agreement is dated as of April 16, 2009 (the "Agreement Date"), by and
between COLONIAL FULL SERVICE CAR WASH, INC. (the "Borrower") and JPMorgan Chase
Bank, N.A. (together with its successors and assigns, the "Bank"). The
provisions of this agreement are effective on the date that this agreement has
been executed by all of the signers and delivered to the Bank (the "Effective
Date").


WHEREAS, the Borrower executed PROMISSORY NOTE dated as of October 16, 1996 in
the original principal amount of Two Million Two Hundred Sixteen Thousand and
00/100 Dollars ($2,216,000.00), as the maturity was extended to August 20, 2009
pursuant to a Note Modification Agreement dated as of August 5, 2004 (as same
may have been amended or modified from time to time, the "Note") as evidence of
an extension of credit from the Bank to the Borrower, which Note has at all
times been, and is now, continuously and without interruption outstanding in
favor of the Bank; and,


WHEREAS, the Borrower has requested and the Bank has agreed that the Note be
modified to the limited extent as hereinafter set forth in this agreement;


NOW THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:


1.      ACCURACY OF RECITALS. The Borrower acknowledges the accuracy of the
Recitals stated above.


2.      DEFINITIONS. Capitalized terms used in this agreement shall have the
same meanings as in the Note, unless otherwise defined in this agreement.


3.      MODIFICATION OF NOTE.


3.1           The “Maturity Date” of the Note is hereby extended from August 20,
2009 to April 20, 2011.


3.2           From and after the Effective Date, the Note shall be payable in
consecutive monthly installments of principal each in the amount of $15,895.35,
plus accrued interest, commencing on May 20, 2009 and continuing on the same day
of each month thereafter until April 20, 2011, at which time the entire balance
of unpaid principal, accrued interest and all other amounts payable under the
Note shall be due and payable immediately.  The Note may be prepaid at any time
without premium or penalty.


3.3           Commencing on the Effective Date, the Note shall bear interest at
the CB Floating Rate plus .75% (the “Applicable Margin”).


3.4           As used in this Agreement, the following terms shall have the
indicated meanings:


"Adjusted One Month LIBOR Rate" means, for any day, the sum of (i) 2.50% per
annum plus (ii) the quotient of (a) the interest rate determined by Bank by
reference to the Page to be the rate at approximately 11:00 a.m. London time, on
such date or, if such date is not a Business Day, on the immediately preceding
Business Day for dollar deposits with a maturity equal to one (1) month, divided
by (b) one minus the Reserve Requirement (expressed as a decimal) applicable to
dollar deposits in the London interbank market with a maturity equal to one (1)
month.


"Business Day" means (i) with respect to the Adjusted One Month LIBOR Rate, a
day (other than a Saturday or Sunday) on which banks generally are open in Texas
and/or New York for the conduct of substantially all of their commercial lending
activities and on which dealings in United States dollars are carried on in the
London interbank market and (ii) for all other purposes, a day other than a
Saturday, Sunday or any other day on which national banking associations are
authorized to be closed.


"CB Floating Rate" means the Prime Rate; provided that the CB Floating Rate
shall, on any day, not be less than the Adjusted One Month LIBOR Rate.  The CB
Floating Rate is a variable rate and any change in the CB Floating Rate due to
any change in the Prime Rate or the Adjusted One Month LIBOR Rate is effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.


"Page" means Reuters Screen LIBOR01, formerly known as Page 3750 of the
Moneyline Telerate Service (together with any successor or substitute, the
"Service") or any successor or substitute page of the Service providing rate
quotations comparable to those currently provided on such page of the Service,
as determined by the Bank from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market.


 

--------------------------------------------------------------------------------

 
 
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective. The Prime Rate is a reference rate and is not
necessarily the lowest rate.


3.5           If the Bank determines on any day that quotations of interest
rates for the relevant deposits referred to in the definition of Adjusted One
Month LIBOR Rate are not being provided for purposes of determining the interest
rate on any advance on any day, then each advance evidenced by the Note shall
bear interest at the Prime Rate plus the Applicable Margin until the Bank
determines that quotations of interest rates for the relevant deposits referred
to in the definition of Adjusted One Month LIBOR Rate are being provided.


3.6           As of the Effective Date, the late charge provision in the Note is
deleted and the following is inserted in lieu thereof:


Late Fee. Any principal or interest which is not paid within 10 days after its
due date (whether as stated, by acceleration or otherwise) shall be subject to a
late payment charge of five percent (5.00%) of the total payment due, in
addition to the payment of interest, up to the maximum amount of One Thousand
Five Hundred and 00/100 Dollars ($1,500.00) per late charge. Borrower agrees to
pay and stipulates that five percent (5.00%) of the total payment due is a
reasonable amount for a late payment charge. Borrower shall pay the late payment
charge upon demand by Bank or, if billed, within the time specified.


From and after the Effective Date, the following provision is hereby added to
the Note:


Authorization for Direct Payments (ACH Debits). To effectuate any payment due
under this Note or under any other Loan Documents, the Borrower hereby
authorizes Bank to initiate debit entries to Account Number ____________________
at Bank and to debit the same to such account. This authorization to initiate
debit entries shall remain in full force and effect until Bank has received
written notification of its termination in such time and in such manner as to
afford Bank a reasonable opportunity to act on it. Borrower represents that
Borrower is and will be the owner of all funds in such account. Borrower
acknowledges (1) that such debit entries may cause an overdraft of such account
which may result in Bank’s refusal to honor items drawn on such account until
adequate deposits are made to such account; (2) that Bank is under no duty or
obligation to initiate any debit entry for any purpose; and (3) that if a debit
is not made because the above-referenced account does not have a sufficient
available balance, or otherwise, the payment may be late or past due.


3.7           The term “Loan Agreement” as defined in the Note is hereby amended
to mean that certain Credit Agreement dated as of November 1, 2006 between the
Bank and the Borrower, together with all renewals, extensions, amendments and
other modifications thereto and all substitutions and replacements thereof.


3.8           Each of the Related Documents is modified to provide that it shall
be a default or an event of default thereunder if the Borrower shall fail to
comply with any of the covenants of the Borrower herein or if any representation
or warranty by the Borrower herein or by any guarantor in any Related Documents
is materially incomplete, incorrect, or misleading as of the date hereof. As
used in this agreement, the "Related Documents" shall include the Note and all
applications for letters of credit, loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, or any other instrument or document
executed in connection with the Note or in connection with any other obligations
of the Borrower to the Bank.


3.9           Each reference in the Related Documents to any of the Related
Documents shall be a reference to such document as modified by this agreement.


4.      RATIFICATION OF RELATED DOCUMENTS AND COLLATERAL. The Related Documents
are ratified and reaffirmed by the Borrower and shall remain in full force and
effect as they may be modified by this agreement. All property described as
security in the Related Documents shall remain as security for the Note, as
modified by this agreement, and the Liabilities under the other Related
Documents.


5.      BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants to the Bank that each of the representations and warranties made in the
Note and the other Related Documents and each of the following representations
and warranties are and will remain, true and correct until the later of maturity
or the date on which all Liabilities evidenced by the Note are paid in full:
 
 
2

--------------------------------------------------------------------------------

 


5.1           No default, event of default or event that would constitute a
default or event of default but for the giving of notice, the lapse of time or
both, has occurred and is continuing under any provision of the Note, as
modified by this agreement, or any other Related Document.


5.2           No event has occurred which may in any one case or in the
aggregate materially and adversely affect the financial condition, properties,
business, affairs, prospects or operations of the Borrower or any guarantor or
any subsidiary of the Borrower.


5.3           The Borrower has no defenses or counterclaims, offsets or adverse
claims, demands or actions of any kind, personal or otherwise, that it could
assert with respect to the Note or any other Liabilities.


5.4           The Note, as modified by this agreement, and the other Related
Documents are the legal, valid, and binding obligations of the Borrower and the
other parties, enforceable against the Borrower and other parties in accordance
with their terms, except as may be limited by bankruptcy, insolvency or other
laws affecting the enforcement of creditors' rights generally and by general
principles of equity.


5.5           The Borrower, other than any Borrower who is a natural person, is
validly existing under the laws of the State of its formation or organization.
The Borrower has the requisite power and authority to execute and deliver this
agreement and to perform the obligations described in the Related Documents as
modified herein. The execution and delivery of this agreement and the
performance of the obligations described in the Related Documents as modified
herein have been duly authorized by all requisite action by or on behalf of the
Borrower. This agreement has been duly executed and delivered by or on behalf of
the Borrower.


6.      BORROWER COVENANTS. The Borrower covenants with the Bank:


6.1           The Borrower shall execute, deliver, and provide to the Bank such
additional agreements, documents, and instruments as reasonably required by the
Bank to effectuate the intent of this agreement.


6.2           The Borrower fully, finally, and forever releases and discharges
the Bank, its successors, and assigns and their respective directors, officers,
employees, agents, and representatives (each a "Bank Party") from any and all
causes of action, claims, debts, demands, and liabilities, of whatever kind or
nature, in law or equity, of the Borrower, whether now known or unknown to the
Borrower, (i) in respect of the loan evidenced by the Note and the Related
Documents, or of the actions or omissions of any Bank Party in any manner
related to the loan evidenced by the Note or the Related Documents and (ii)
arising from events occurring prior to the date of this agreement ("Claims");
provided, however, that the foregoing RELEASE SHALL INCLUDE ALL CLAIMS ARISING
OUT OF THE NEGLIGENCE OF ANY BANK PARTY, but not the gross negligence or willful
misconduct of any Bank Party.


6.3           To the extent not prohibited by applicable law, the Borrower shall
pay to the Bank:


6.3.1           All the internal and external costs and expenses incurred (or
charged by internal allocation) by the Bank in connection with this agreement
(including, without limitation, inside and outside attorneys, appraisal,
appraisal review, processing, title, filing, and recording costs, expenses, and
fees).


7.      EXECUTION AND DELIVERY OF AGREEMENT BY THE BANK. The Bank shall not be
bound by this agreement until (i) the Bank has executed this agreement and (ii)
the Borrower performed all of the obligations of the Borrower under this
agreement to be performed contemporaneously with the execution and delivery of
this agreement.


8.      INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR
WAIVER. The Note, as modified by this agreement, and the other Related Documents
contain the complete understanding and agreement of the Borrower and the Bank in
respect of any Liabilities evidenced by the Note and supersede all prior
understandings, and negotiations. No provision of the Note, as modified by this
agreement, or any other Related Documents may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by the party
against whom it is being enforced.


9.      GOVERNING LAW AND VENUE. This agreement shall be governed by and
construed in accordance with the laws of the State of Texas (without giving
effect to its laws of conflicts). The Borrower agrees that any legal action or
proceeding with respect to any of its obligations under the Note or this
agreement may be brought by the Bank in any state or federal court located in
the State of Texas, as the Bank in its sole discretion may elect. By the
execution and delivery of this agreement, the Borrower submits to and accepts,
for itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of those courts. The Borrower waives any claim that
the State of Texas is not a convenient forum or the proper venue for any such
suit, action or proceeding. This agreement binds the Borrower and its
successors, and benefits the Bank, its successors and assigns. The Borrower
shall not, however, have the right to assign the Borrower's rights under this
agreement or any interest therein, without the prior written consent of the
Bank.
 
 
3

--------------------------------------------------------------------------------

 


10.           COUNTERPART EXECUTION. This agreement may be executed in multiple
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts, taken together, shall constitute one and the same
agreement.


11.           NOT A NOVATION. This agreement is a modification only and not a
novation. In addition to all amounts hereafter due under the Note, as modified
by this agreement, and the other Related Documents, all accrued interest
evidenced by the Note being modified by this agreement and all accrued amounts
due and payable under the Related Documents shall continue to be due and payable
until paid. Except for the modification(s) set forth in this agreement, the
Note, the other Related Documents and all the terms and conditions thereof,
shall be and remain in full force and effect with the changes herein deemed to
be incorporated therein. This agreement is to be considered attached to the Note
and made a part thereof. This agreement shall not release or affect the
liability of any guarantor, surety or endorser of the Note or release any owner
of collateral securing the Note. The validity, priority and enforceability of
the Note shall not be impaired hereby. References to the Related Documents and
to other agreements shall not affect or impair the absolute and unconditional
obligation of the Borrower to pay the principal and interest on the Note when
due. The Bank reserves all rights against all parties to the Note and the other
Related Documents.


THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



   
Borrower:
Address:
240 Gibraltar Road, Suite 220
Horsham, PA 19044
COLONIAL FULL SERVICE CAR WASH, INC.
           
By:
/s/ Gregory Krzemien
     
Gregory M. Krzemien
Treasurer
     
Printed Name
Title

 

 
Date Signed:
 May 8, 2009
 

 
BANK’S ACCEPTANCE


The foregoing agreement is hereby agreed to and acknowledged.



 
Bank:
     
JPMorgan Chase Bank, N.A.
       
By:
/s/ David Shaw
   
David I. Shaw
Senior Vice President
   
Printed Name
Title

 

 
Date Signed:
May 8, 2009

 
 
4

--------------------------------------------------------------------------------

 